DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 – 11, 14, 15, 20, 21, 30, and 31 is/are rejected under 35 U.S.C. 102b as being anticipated by Solhusvik et al US Publication No. 2013/0215290.

Regarding claim 2 Solhusvik et al discloses of Fig. 1 – 12, of applicant’s a 

Solhusvik et al further discloses of applicant’s wherein a first signal line of the plurality of signal lines is connected to a pixel circuit of an a-th row and an e1-th column, 

Solhusvik et al further discloses in  paragraph 0027, Fig. 2, each image pixel array 17 is provided with a plurality of vertical conductive paths such as conductive block interconnects 40B (e.g., metal lines, through-silicon vias, etc. that run perpendicular to the x-y plane of FIG. 2) where each is configured to couple one or more image pixels 30 to control circuitry (e.g., analog control circuitry) that is vertically stacked with the associated image pixel array (e.g., stacked in the z-direction of FIG. 2). It is seen in Fig. 2 that a block of pixels of some row number and column number is connected to the conductive block interconnects 40B. Paragraph 0038 Control circuitry 44 is coupled to image pixels in image pixel array 17 using vertical conductive paths (vertical conductive interconnects) block interconnects 40B. Vertical conductive interconnects 40B may be formed from metal conductive paths or other conductive contacts that extend through surface 19 and surface 23 as seen in Fig. 2 and 4 such that wherein a first signal line of the plurality of signal lines, of the vertical conductive  and wherein a virtual line extending in a direction along the e1-th vertical column passes through the first conductor portion 40B and the second conductor portion 40 B because the second conductor portion 40B is vertically under the first conductor portion 40B).

Regarding claim 3 Solhusvik et al further discloses of applicant’s wherein a third signal line of the plurality of signal lines is connected to a pixel circuit of the a-th row and an e2-th column, is connected to a third electric circuit of the plurality of electric circuits via a third conductor portion of the plurality of conductor portions, and does not extend to a position of a pixel circuit of the b-th row and the e2-th column, wherein a fourth 

Regarding claim 4 Solhusvik et al further discloses of applicant’s wherein a virtual line extending in a direction along the a-th row passes through the first conductor portion and the third conductor portion (similar to the rejection of claims 2 and 3 Solhusvik et al further discloses in paragraph 0027 and 0038, in Fig. 2 and 4, a virtual line extending in a direction along the a-th row passes through the first conductor portion 40B and the third conductor portion 40B because the first conductor portion 40B is horizontally over form the third conductor portion 40B).

Regarding claim 5 Solhusvik et al further discloses of applicant’s wherein a virtual line extending in a direction along the b-th row passes through the second conductor portion and the fourth conductor portion (similar to the rejection of claims 2 and 3 Solhusvik et al further discloses in paragraph 0027 and 0038, in Fig. 2 and 4, a virtual line extending in a direction along the b-th row passes through the second conductor portion 40B and the fourth conductor portion 40B because the second conductor portion 40B is vertically over form the fourth conductor portion 40B).

Regarding claim 6, claim 6 is rejected for being fully encompassed by the reasons found in rejected claims 2 - 5 above where, in the case of claim 6, would allow the first to fourth signal lines are on same the a-th row of Solhusvik et al interconnect block connections 40B and where Solhusvik et al further teaches the additional claim limitation of applicant's wherein the second signal line and the third signal line are 

Regarding claim 7 of applicant’s wherein the first virtual line does not pass through the second conductor portion and the third conductor portion, and wherein the second virtual line does not pass through the first conductor portion and the fourth conductor portion. Claim 7 is rejected for the reasons found in rejected claims 2 and 6 above where the first to fourth signal lines are on same the a-th row of Solhusvik et al interconnect block connections 40B such that the first vertical virtual line does not pass through the second conductor portion and the third conductor portion because the 

Regarding claim 8 of applicant’s wherein the first virtual line passes through the second conductor portion and the third conductor portion, and wherein the second virtual line passes through the first conductor portion and the fourth conductor portion. Claim 8 is rejected for the reasons found in rejected claims 2 and 6 above where the first to fourth signal lines are on same the a-th row of Solhusvik et al interconnect block connections 40B such that the first horizontal virtual line passes through the second conductor portion 40B and the third conductor portion 40B because the first to fourth signal lines are on same the a-th row, and wherein the second horizontal virtual line passes through the first conductor portion and the fourth conductor portion because the first to fourth signal lines are on same the a-th row).

Regarding claim 9 Solhusvik et al further discloses of applicant’s wherein the plurality of pixel circuits are arranged in a matrix form of J rows and K columns, wherein the plurality of electric circuits are arranged in a matrix form of T rows and U columns, and wherein each of J, K, T, and U is a natural number equal to or greater than 2, and T < J, and U < K, are satisfied (paragraph 0027, Fig. 2, each image pixel array 17 is provided with a plurality of vertical conductive paths such as conductive block interconnects 40B (e.g., metal lines, through-silicon vias, etc. that run perpendicular to the x-y plane of FIG. 2) where each is configured to couple one or more image pixels 30 

Regarding claim 10 Solhusvik et al further discloses of applicant’s wherein a fifth signal line of the plurality of signal lines is connected to a pixel circuit of an e5-th column, and is connected to a fifth electric circuit of the plurality of electric circuits via a fifth conductor portion of the plurality of conductor portions, wherein a sixth signal line of the plurality of signal lines is connected to a pixel circuit of an e6-th column, and is connected to a sixth electric circuit of the plurality of electric circuits via a sixth 

Solhusvik et al further discloses (similar to the rejection of claim 6, the first to fourth signal lines are on same the a-th row of Solhusvik et al interconnect block connections 40B and now in claim 10 the fifth and sixth signal lines and the first to fourth signal lines are on same the a-th row where the fifth and sixth signal lines of a block of pixel array 17 using vertical block interconnects 40B, are now in between the first and fourth signal lines of a block of pixel array 17 such that a fifth signal line of the plurality of signal lines, of the vertical conductive interconnects 40B, of the many blocks of pixels is connected to a pixel circuit of an e5-th column of a block of pixels of some a-th row number and e5-th column number, is connected to a fifth electric AD circuit of the plurality of electric AD circuits via a fifth conductor portion 40B of the plurality of conductor portions 40B, a sixth signal line of the plurality of signal lines, of the vertical conductive interconnects 40B, of the many blocks of pixels is connected to a pixel circuit of an e6-th column of a block of pixels of some a-th row number and e6-th column number, is connected to a sixth electric AD circuit of the plurality of electric AD circuits via a sixth conductor portion 40B of the plurality of conductor portions 40B,wherein the fifth signal line of conductor portion 40B and the sixth signal line of conductor portion 40B are arranged between the first signal line and the fourth signal line because the fifth 

Regarding claim 11 Solhusvik et al further discloses of applicant’s wherein the fifth signal line is arranged between the first signal line and the second signal line, wherein the sixth signal line is arranged between the third signal line and the fourth signal line, and wherein the length between the fifth conductor portion and the sixth conductor portion is greater than a length between the second conductor portion and the third conductor portion (similar to the rejection of claim 6, the first to fourth signal lines are on same the a-th row of Solhusvik et al interconnect block connections 40B and now in claim 10 the fifth and sixth signal lines and the first to fourth signal lines are on same the a-th row where the fifth and sixth signal lines of a block of pixel array 17 using vertical block interconnects 40B, are now in between the first and fourth signal lines of a block of pixel array 17 such that wherein the fifth signal line of vertical block interconnects 40B is arranged between the first signal line of vertical block interconnects 40B and the second signal line of vertical block interconnects 40B 

Regarding claim 14 Solhusvik et al further discloses of applicant’s wherein the plurality of conductor portions is formed in the first chip (paragraph 0038 Control circuitry 44 is coupled to image pixels in image pixel array 17, first chip, using vertical plurality of conductor portions with conductive paths (vertical conductive interconnects) block interconnects 40B).

Regarding claim 15 of applicant’s wherein the plurality of conductor portions is formed in the first chip. Claim 15 is rejected for the reasons found in rejected claims 2 and 6 above).

Regarding claim 20 of applicant’s wherein each of the plurality of electric circuits includes an analog-digital converter. Claim 20 is rejected for the reasons found in rejected claim 2 above).

Regarding claim 21 of applicant’s wherein each of the plurality of electric circuits includes an analog-digital converter. Claim 21 is rejected for the reasons found in rejected claims 2 and 6 above).

Regarding claim 30 Solhusvik et al further discloses of applicant’s Equipment (paragraph 017 digital camera) comprising: the semiconductor apparatus (paragraph 0017 digital camera modules) according to claim 2; and further comprising at least some of: a control apparatus configured to control the semiconductor apparatus (paragraph 0041 control circuitry 44 may be configured to operate pixels 30 of image pixel array 17 and other circuits of digital camera module); a processing apparatus configured to process a signal output from the semiconductor apparatus (paragraph 0045 processed image data may be passed to circuitry 18 (paragraph 0022) processing circuitry 18 includes image processing circuits and is be implemented using components that are separate from camera module 12 such that processing circuitry 18 is a processing apparatus configured to process a signal output from the semiconductor apparatus).

Regarding claim 31 of applicant’s Equipment comprising: the semiconductor .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solhusvik et al US Publication No. 2013/0215290 in view of Kim et al US Publication No. 2017/0154873.

Regarding claim 12 Solhusvik et al discloses an imager with via interconnects between a stacked imager array and a processing circuit but does not expressively disclose each of the plurality of conductor portions is made of copper;

Kim et al teaches via connections are copper. Kim et al teaches of Fig. 1 - 20, of applicant’s each of the plurality of conductor portions is made of copper (paragraph 0046 vis are made of copper). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Solhusvik et al in a manner similar to Kim et al. Doing so would result improving Solhusvik et al invention in 

Regarding claim 13 of applicant’s wherein each of the plurality of conductor portions is made of copper. Claim 13 is rejected for the reasons found in rejected claims 2 and 6 above).

Regarding claim 16 of the combination of Solhusvik et al in view of Kim et al further teaches of applicant’s wherein each of the plurality of conductor portions is formed in a recess of an insulating film in the first chip (Solhusvik et al in paragraph 0037 – 0038 control circuitry 44 is coupled to image pixels in image pixel array 17 using vertical conductive paths (vertical conductive interconnects) block interconnects 40B. Vertical conductive interconnects 40 may be formed from metal conductive paths or other conductive contacts that extend through surface 19 and surface 23 as seen in Fig. 2 and 4. Kim et al in paragraph 0068, FIG. 3, portions of the first and second bonding insulating layers 160 and 260, adjacent to the first and second metal pad portions 152 and 252, are be recessed such that each of the plurality of conductor portions 152 and 252 (40B) is formed in a recess of an insulating film layers 160 and 260 in the first chip image pixel array 17). 

Regarding claim 17 of applicant’s wherein each of the plurality of conductor portions is formed in a recess of an insulating film in the first chip. Claim 17 is rejected .

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solhusvik et al US Publication No. 2013/0215290 in view of Kim et al US Publication No. 2017/0154873 as applied to claim 2 above, and further in view of Yamazaki et al US Publication No. 2009/0261444.

Regarding claim 18 of the combination of Solhusvik et al in view of Kim et al further teaches of applicant’s wherein each of the plurality of conductor portions is formed in a recess of an insulating film in the first chip (Solhusvik et al in paragraph 0037 – 0038 control circuitry 44 is coupled to image pixels in image pixel array 17 using vertical conductive paths (vertical conductive interconnects) block interconnects 40B. Vertical conductive interconnects 40 may be formed from metal conductive paths or other conductive contacts that extend through surface 19 and surface 23 as seen in Fig. 2 and 4. Kim et al in paragraph 0068, FIG. 3, portions of the first and second bonding insulating layers 160 and 260, adjacent to the first and second metal pad portions 152 and 252, are be recessed); wherein each of the plurality of conductor portions is bonded to another conductor portion, of the second chip, made of copper and formed in a recess of an insulating film in the second chip (Solhusvik et al in paragraph 0037 – 0041 control circuitry 44 is coupled to image pixels in image pixel array 17 using vertical conductive paths (vertical conductive interconnects) block interconnects 40B. Vertical conductive interconnects 40 may be formed from metal conductive paths or other conductive contacts that extend through surface 19 and surface 23 as seen in Fig. 2 

The combination of Solhusvik et al in view of Kim et al teaches an imager with via copper interconnects between a stacked imager array and a processing circuit but do not expressively teach the insulating film in the second chip are bonded to each other;

Yamazaki et al teaches a method of bonding insulating films. Yamazaki et al teaches of Fig. 1 – 25F, of applicant’s the insulating film in the second chip are bonded to each other (paragraph 0188 of the semiconductor film 506 stacked over the substrate 500, insulating film 502 and the insulated film 504 are bonded to each other such that the insulating film 504 in the second chip of substrate 500 are bonded to each other). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Solhusvik et al in a manner similar to Yamazaki et al. Doing so would result improving Solhusvik et al invention in a similar way as Yamazaki et al – namely the ability to provide a method of bonding insulating 

Regarding claim 19 of applicant’s wherein each of the plurality of conductor portions is formed in a recess of an insulating film in the first chip, wherein each of the plurality of conductor portions is bonded to another conductor portion, of the second chip, made of copper and formed in a recess of an insulating film in the second chip, and wherein the insulating film in the first chip and the insulating film in the second chip are bonded to each other. Claim 19 is rejected for the reasons found in rejected claims 6 and 18 above).

Claims 22 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solhusvik et al US Publication No. 2013/0215290 as applied to claim 20 above, and further in view of Guidash et al US Publication No. 2016/0118424.

Regarding claim 22 Solhusvik et al teaches in paragraph 0038 Control circuitry 44 include row control circuitry 45, sample and hold circuitry, analog-to-digital (ADC) conversion circuitry 43 but does not expressively disclose wherein the analog-digital converter is a successive approximation register analog-digital converter;

Guidash et al teaches an analog-digital converter is a successive approximation register analog-digital converter. Guidash et al teaches of Fig. 1 – 43, of applicant’s 

Regarding claim 23 of applicant’s wherein the analog-digital converter is a successive approximation register analog-digital converter. Claim 23 is rejected for the reasons found in rejected claims 6 and 21 above).

Regarding claim 24 of the combination of Solhusvik et al in view of Guidash et al further teaches of applicant’s wherein each of the plurality of electric circuits includes multiplexer (Solhusvik et al teaches a plurality of electric circuits in paragraph 0041 and Guidash et al teaches in paragraph 0145 pixel outputs are multiplexed to the input of ADC 667 such that each of the plurality of ADC electric circuits includes multiplexer).

Regarding claim 25 of applicant’s wherein each of the plurality of electric circuits includes multiplexer. Claim 25 is rejected for the reasons found in rejected claims 6 and 24 above).



Regarding claim 27 of applicant’s wherein each of the plurality of electric circuits includes a multiplexer and an analog-digital converter, wherein an input part of the multiplexer is connected to at least two of the plurality of pixel circuits, and wherein an output part of the multiplexer is connected to the analog-digital converter. Claim 27 is rejected for the reasons found in rejected claims 6 and 26 above).

Regarding claim 28 of the combination of Solhusvik et al in view of Guidash et, Solhusvik et al further teaches of applicant’s wherein each of the plurality of electric circuits includes a sensing amplifier connected to an output part of the analog-digital converter (paragraph 0041 - 0044 processing circuitry 50 is integrated into control circuitry 44 where processing circuitry 50 includes one or more integrated circuits like image processing circuits that are connected to the AD circuit 43 of control circuitry 44 such that each of the plurality of electric circuits 44 includes a sensing amplifier 50 connected to an output part of the analog-digital converter 43).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MARK T MONK/Primary Examiner, Art Unit 2696